Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 05/26/2022 are acknowledged. Amended Claims 1, 3, 9 and 17 are acknowledged by the examiner. Accordingly, claims 1-20 are remain pending and have been examined.

Allowable Subject Matter
Claims 1-20 are allowed.
The following with applicant arguments is an examiner’s statement of reasons for allowance:
As stated in the Applicant's Arguments dated 05/26/2022, page 8, the cited prior art fails to disclose or suggest at least, “……capturing, by a camera disposed behind a display panel of the electronic device, an original image through a semi-transparent pixel region of the display panel, wherein the original image comprises one or more [[of]] color components; creating a reconstructed image, corresponding to the original image, that corrects for a modulation of light passing through the semi-transparent pixel region of the display panel, comprising: determining, for each of a plurality of pixel regions of the original image, a point spread function (PSF) for the respective pixel region for each of the one or more of color components; performing, for the plurality of pixel regions of the original image, a deconvolution of each of the one or more color components of the original image based at least in part on their respective PSFs; and generating the reconstructed image based on the deconvolutions of the one or more color components of the plurality of pixel regions of the original image.…..” as recited in amended claim 1. Therefore claim 1 is allowed. 

Independent claims 9 and 17 include elements similar to those of amended claim 1 and for those same reasons Independent Claims 9 and 17 are allowed also.

The dependent claims 2-8, 10-16 and 18-20 all depend on allowed base claim therefore they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAYEZ BHUIYAN/
Examiner, Art Unit 2698


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698